DETAILED ACTION
This action is responsive to the amendment filed on 06/29/2021. 
In the instant application, claim 11 is cancelled; Claims 1, 9 and 17 are amended independent claims; Claims 1-10 and 12-21 have been examined and are pending.  This Action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9 recites the limitation "the computing device …" in line 16 of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 9 should recite “the user device …”
Claims 10 and 12-16 are rejected as they are dependents of claim 9.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-2, 4-10, 12—17 and 19-21 rejected under 35 U.S.C. 103(a) as being obvious over Bennett et al. (hereinafter as Bennett, US 2016/0337295), published on November 17, 2016 in view of Chandraghatgi et al. (hereinafter as Chandraghatgi, US 2017/0091717), published on March 30, 2017 further in view of GHOTBI et al. (“Ghotbi,” US 2017/0004396), published on January 5, 2017 and further in view of Gruber et al. (“Gruber,” US 2014/0033071), published on January 30, 2014.
Regarding claims 1 and 17, Bennett teaches a method and a non-transitory computer-readable medium, comprising: 
	receiving, by a computing device, first textual information from a second computing device (Bennett: see par. 0049 and Fig. 3; communication 302 includes text 306 from other user); 
	determining, by the computing device, that the first textual information identifies an action to be performed (Bennett: see par. 0049 and Fig. 3; text 306 includes a request 310 that the user help set up Alexis’ birthday party on May 9. Note: an action is to set up the party); 
	receiving, by the computing device, second textual information that is a response to the first textual information (Bennett: see par. 0049 and Fig. 3; communication 302 includes text 308 by the user includes a commitment 312 that the user intends to help set up Alexis’ birthday party on May 9 by 3PM. See par. 0015; the system performs extraction of tasks from electronic communications such as messages between or among one or more users); 
	determining, by the computing device, whether the response identifies a confirmation of the action to be performed (Bennett: see par. 0049; task extraction process 304 may determine the request and commitment by analyzing text 306 and text 308); 
	identifying, by the computing device, whether the first textual information or the second textual information identifies a trigger comprising a time [location] at which the action to be performed (Bennett: see par. 0049 and Fig. 3; communication 302 includes text 308 by the user includes a commitment 312 that the user intends to help set up Alexis’ birthday party on May 9 by 3PM. Note: text 308 include the time to complete the set up and is interpreted as a trigger); and 
	in response to determining that the response identifies the confirmation of the action to be performed (Bennett: see par. 0069; a task extraction process performed by extraction module may engage a message sender and/ or receiver to confirm correctness of commitments or requests extracted by the extraction module. On the other hand, if extraction module performs an inference with relatively high confidence, then the extraction module need not prompt a sender and/ or receiver for additional information or confirmation regarding tasks in a message):
	[storing, by the computing device, a reminder object corresponding to the action to be performed in a reminders application of the computing device; 
	determining, based at least in part on the location at which the action is to be performed, an event to trigger presentation of a reminder notification, the event being determined based at least in part on a travel time for travel from the location of the computing device to the location at which the action is to be performed; and
	presenting, by the computing device, the reminder notification that represents the reminder object upon detection of the event].  
	Bennett further teaches that the identified task content may be used to drive automatic services such as reminders, appointments, meeting requests, and other time management activities (Bennett: see par. 0020) and information extracted from a sentence and message, including location (Bennett: see par. 0024).
	Bennett teaches all the limitations above but does not explicitly teach:
	identifying, by the computing device, whether the first textual information or the second textual information identifies a trigger comprising a location at which the action is to be performed;
storing, by the computing device, a reminder object corresponding to the action to be performed in a reminders application of the computing device; 
	determining, based at least in part on the location at which the action is to be performed, an event to trigger presentation of a reminder notification, the event being determined based at least in part on a travel time for travel from the location of the computing device to the location at which the action is to be performed; and
presenting, by the computing device, the reminder notification that represents the reminder object upon detection of the event.
However Chandraghatgi teaches a method for extracting tasks from the content of electronic communications. Chandraghatgi further teaches: 
storing, by the computing device, the reminder object in a reminders application of the computing device (Chandraghatgi: see par. 0049; the individual may indicate whether they would like to add the task to their list or calendar by submitting a command. For example, the individual may confirm or deny whether they would like to add the task to their task list or calendar by interacting with a graphical user interface. See par. 0018; tasks may be automatically identified by the server and/ or client devices via task management application stored therein); and 
presenting, by the computing device, a reminder notification that represents the reminder object upon detection of an event (Chandraghatgi: see pars. 0058-0059; the task information may be provided according to the user preferences, the date associated with the task, and/ or the time associated with the task. For example, the individual may be notified of the task the day prior to the task).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Chandraghatgi and Bennett in front of them to include the automatically identify tasks from unstructured communications as disclosed by Chandraghatgi with the method for generating task content from electronic communications between users as taught by Bennett to provide many opportunities for individuals to become aware of a task that they are expected to complete (Chandraghatgi: see par. 0015).
Bennett and Chandraghatgi do not appear to teach:
identifying, by the computing device, whether the first textual information or the second textual information identifies a trigger comprising a location at which the action is to be performed; and
determining, based at least in part on the location at which the action is to be performed, an event to trigger presentation of a reminder notification, the event being determined based at least in part on a travel time for travel from the location of the computing device to the location at which the action is to be performed.
However Ghotbi teaches a method for identifying tasks by extracting task information from communications between users and a reminder can be created based on the extract task information. Ghotbi further teaches:
identifying, by the computing device, whether the first textual information or the second textual information identifies a trigger comprising a location at which the action is to be performed (Ghotbi: see par. 0003; the communications can include locations, people, or entitles that are analyzed to identify a task. See pars. 0015-0016; the identified tasks can include commitments made by the user and requests that other people made. A task reminder is generated based on the identified task content and the task reminder may also include a contextual trigger); and
determining, based at least in part on the location, an event to trigger presentation of a reminder notification (Ghotbi: see par. 0016; a contextual trigger could cause the task reminder to be presented to the user when the user’s location data indicates he is driving home from work).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ghotbi, Bennett and Chandraghatgi in front of them to include the method of extracted task content from communications between users as disclosed by Ghotbi with the method for generating task content from electronic communications between users as taught by Bennett to provide a more efficient user interface by providing suggestions that are tailored to a specific user’s interests (Ghotbi: see abstract).
Bennett, Chandraghatgi and Ghotbi teach all the limitation above but do not appear to teach:
determining, based at least in part on the location at which the action is to be performed, an event to trigger presentation of a reminder notification, the event being determined based at least in part on a travel time for travel from the location of the computing device to the location at which the action is to be performed.
However Gruber teaches a method for actionable task reminder. Gruber further teaches:
determining, based at least in part on the location at which the action is to be performed (Gruber: see par. 0075; task manager determines a location of a destination associated with a task item), an event to trigger presentation of a reminder notification (Gruber: see par. 0076; task manager determines the difference between the current time and the time triggering criterion associated with the task item to provide a notification to the user), the event being determined based at least in part on a travel time for travel from the location of the computing device to the location at which the action is to be performed (Gruber: see par. 0075; based on the distance between the two locations, task manager determines a travel time to the destination location and provide a notification as a reminder for the user to begin traveling to the destination).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Gruber, Bennett, Chandraghatgi  and Ghotbi in front of them to include the reminder notification based on traveling time as disclosed by Gruber with the method for generating task content from electronic communications between users as taught by Bennett to provide an improved interface to help manage users to-do lists and keep of record of upcoming events in an efficient manner (Gruber: see par. 0008).
Regarding claim 2, Bennett, Chandraghatgi, Ghotbi and Gruber teach the method of claim 1,
Bennett, Chandraghatgi, Ghotbi and Gruber further teach wherein the event comprises at least an occurrence of a departure time for travel to the location at which the action is to be performed, the departure time based on the travel time (Gruber: see par. 0075; based on the distance between the two locations, task manager determines a travel time to the destination location and provide a notification as a reminder for the user to begin traveling to the destination). 
Regarding claim 4, Bennett, Chandraghatgi, Ghotbi and Gruber teach the method of claim 1,
	Bennett, Chandraghatgi, Ghotbi and Gruber further teach the method further comprising, presenting the reminder selection user interface element in at least one of a reminders user interface or based at least in part on a determined time (Chandraghatgi: see pars. 0058-0059; the task information may be provided according to the user preferences, the date associated with the task, and/ or the time associated with the task. For example, the individual may be notified of the task the day prior to the task), detection of the computing device leaving a location, detection of the computing device or a user arriving at the location, or detection of the computing device or a user being within a threshold distance of the second computing device or a second user.  
Regarding claim 5, Bennett, Chandraghatgi, Ghotbi and Gruber teach the method of claim 1,
Bennett, Chandraghatgi, Ghotbi and Gruber further teach the method further comprising validating the confirmation and the trigger, wherein validating the confirmation and the trigger comprises executing a decision engine to determine a confidence score for accuracy of the confirmation and the trigger (Bennett: see par. 0069; a task extraction process performed by extraction module may engage a message sender and/ or receiver to confirm correctness of commitments or requests extracted by the extraction module. On the other hand, if extraction module performs an inference with relatively high confidence, then the extraction module need not prompt a sender and/ or receiver for additional information or confirmation regarding tasks in a message). 
 Regarding claim 6, Bennett, Chandraghatgi, Ghotbi and Gruber teach the method of claim 1,
Bennett, Chandraghatgi, Ghotbi and Gruber further teach wherein the confirmation, the trigger, and the action are determined based at least in part on a supervised machine learning model configured to analyze the first textual information and the second textual information (Bennett: see par. 0077; model learning process 904 is a machine learning process that generates and iteratively improves a model used in process 908 for extracting task content, such as requests and commitments , from communications).  
Regarding claim 7, Bennett, Chandraghatgi, Ghotbi and Gruber teach the method of claim 1,
Bennett, Chandraghatgi, Ghotbi and Gruber further teach wherein the first textual information is associated with a first account that corresponds to the second device (Bennett: see par. 0049 and Fig. 3; communication 302 includes text 306 from other user and text 308 from the user). 
 Regarding claim 8, Bennett, Chandraghatgi, Ghotbi and Gruber teach the method of claim 1,
Bennett, Chandraghatgi, Ghotbi and Gruber further teach wherein the second textual information is received via an input device of the computing device and is associated with a second account that corresponds to a user of the computing device (Bennett: see par. 0049 and Fig. 3; communication 302 includes text 306 from other user and text 308 from the user). 
Regarding claim 9, Bennett teaches a user device (Bennett: see par. 0034 and Fig. 1; computing device 102), comprising:
a memory configured to store computer-executable instructions (Bennett: see par. 0042 and Fig. 1; memory 108); and
a processor configured to access the memory and execute the computer-executable instructions (Bennett: see par. 0034 and Fig. 1; processors 104 executes computer-executable instructions) to at least: 
receive a first message, from a second device, that identifies an action to be performed (Bennett: see par. 0049 and Fig. 3; communication 302 includes text 306 from other user. Text 306 includes a request 310 that the user help set up Alexis’ birthday party on May 9. Note: physical object is interpreted as Alexis’s birthday party and action is to set up the party); 
identify a confirmation of the first message at the user device (Bennett: see par. 0049; task extraction process 304 may determine the request and commitment by analyzing text 306 and text 308);
detect, from at least one of the first message or the confirmation, information that identifies the action and a trigger corresponding to the action, wherein the trigger comprises a time [location] at which the action is to be performed (Bennett: see par. 0049 and Fig. 3; communication 302 includes text 308 by the user includes a commitment 312 that the user intends to help set up Alexis’ birthday party on May 9 by 3PM. Note: text 308 include the time to complete the set up and is interpreted as a trigger);
in response to identifying the confirmation and the action to be performed (Bennett: see par. 0069; a task extraction process performed by extraction module may engage a message sender and/ or receiver to confirm correctness of commitments or requests extracted by the extraction module. On the other hand, if extraction module performs an inference with relatively high confidence, then the extraction module need not prompt a sender and/ or receiver for additional information or confirmation regarding tasks in a message): 
	[storing a reminder in a reminders application of the user device, the reminder generated based at least in part on the action and the trigger; 
	Detect an event corresponding to the trigger, the event based at least in part on a travel time for travel from the location of the user device to the location at which the action is to be performed; and
	presenting, by the computing device, the reminder corresponding to the action based at least in part on detection of the event].  
	Bennett further teaches that the identified task content may be used to drive automatic services such as reminders, appointments, meeting requests, and other time management activities (Bennett: see par. 0020) and information extracted from a sentence and message, including location (Bennett: see par. 0024).
	Bennett teaches all the limitations above but does not explicitly teach:
	detect, from at least one of the first message or the confirmation information that identifies the action and a trigger corresponding to the action, wherein the trigger comprises a location at which the action is to be performed;
storing a reminder in a reminders application of the user device, the reminder generated based at least in part on the action and the trigger; 
	detect an event corresponding to the trigger, the event based at least in part on a travel time for travel from the location of the user device to the location at which the action is to be performed; and
presenting, by the computing device, the reminder corresponding to the action based at least in part on detection of the event.
However Chandraghatgi teaches a method for extracting tasks from the content of electronic communications. Chandraghatgi further teaches: 
storing a reminder in a reminders application of the user device, the reminder generated based at least in part on the action and the trigger (Chandraghatgi: see par. 0049; the individual may indicate whether they would like to add the task to their list or calendar by submitting a command. For example, the individual may confirm or deny whether they would like to add the task to their task list or calendar by interacting with a graphical user interface. See par. 0018; tasks may be automatically identified by the server and/ or client devices via task management application stored therein); and 
presenting, by the computing device, the reminder corresponding to the action based at least in part on detection of the event (Chandraghatgi: see pars. 0058-0059; the task information may be provided according to the user preferences, the date associated with the task, and/ or the time associated with the task. For example, the individual may be notified of the task the day prior to the task).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Chandraghatgi and Bennett in front of them to include the automatically identify tasks from unstructured communications as disclosed by Chandraghatgi with the method for generating task content from electronic communications between users as taught by Bennett to provide many opportunities for individuals to become aware of a task that they are expected to complete (Chandraghatgi: see par. 0015).
Bennett and Chandraghatgi do not appear to teach:
detect, from at least one of the first message or the confirmation information that identifies the action and a trigger corresponding to the action, wherein the trigger comprises a location at which the action is to be performed; and
detect an event corresponding to the trigger, the event based at least in part on a travel time for travel from the location of the user device to the location at which the action is to be performed.
However Ghotbi teaches a method for identifying tasks by extracting task information from communications between users and a reminder can be created based on the extract task information. Ghotbi further teaches:
detect, from at least one of the first message or the confirmation information that identifies the action and a trigger corresponding to the action, wherein the trigger comprises a location at which the action is to be performed (Ghotbi: see par. 0003; the communications can include locations, people, or entitles that are analyzed to identify a task. See pars. 0015-0016; the identified tasks can include commitments made by the user and requests that other people made. A task reminder is generated based on the identified task content and the task reminder may also include a contextual trigger); and
detect an event corresponding to the trigger, the event based at least in part on the location (Ghotbi: see par. 0016; a contextual trigger could cause the task reminder to be presented to the user when the user’s location data indicates he is driving home from work).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Ghotbi, Bennett and Chandraghatgi in front of them to include the method of extracted task content from communications between users as disclosed by Ghotbi with the method for generating task content from electronic communications between users as taught by Bennett to provide a more efficient user interface by providing suggestions that are tailored to a specific user’s interests (Ghotbi: see abstract).
Bennett, Chandraghatgi and Ghotbi teach all the limitation above but do not appear to teach:
detect an event corresponding to the trigger, the event based at least in part on a travel time for travel from a location of the computing device to the location at which the action is to be performed.
However Gruber teaches a method for actionable task reminder. Gruber further teaches:
detect an event corresponding to the trigger, the event based at least in part on a travel time for travel from a location of the computing device to the location at which the action is to be performed (Gruber: see par. 0075; task manager determines a location of a destination associated with a task item. See par. 0076; task manager determines the difference between the current time and the time triggering criterion associated with the task item to provide a notification to the user. See par. 0075; based on the distance between the two locations, task manager determines a travel time to the destination location and provide a notification as a reminder for the user to begin traveling to the destination).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Gruber, Bennett, Chandraghatgi  and Ghotbi in front of them to include the reminder notification based on traveling time as disclosed by Gruber with the method for generating task content from electronic communications between users as taught by Bennett to provide an improved interface to help manage users to-do lists and keep of record of upcoming events in an efficient manner (Gruber: see par. 0008).
Regarding claim 10, Bennett, Chandraghatgi, Ghotbi and Gruber teach the user device of claim 9,
Bennett, Chandraghatgi, Ghotbi and Gruber further teach wherein the notification is presented without further confirmation after receiving the confirmation of the first message (Chandraghatgi: see par. 0049; a task notification may be transmitted to the individual that asks the individual whether they would like to add a specific task, e.g., lunch at 12:00 Sept. 21, 2015 with Wendy, to their task list or calendar).  
Regarding claim 12, Bennett, Chandraghatgi, Ghotbi and Gruber teach the user device of claim 10,
	Bennett, Chandraghatgi, Ghotbi and Gruber further teaches wherein the processor is further configured to execute the computer-executable instructions to at least present an acceptance prompt in a user interface of the display based at least in part on the user not accepting the acceptance prompt (Chandraghatgi: see par. 0049; the individual may indicate whether they would like to add the task to their list or calendar by submitting a command. For example, the individual may confirm or deny whether they would like to add the task to their task list or calendar by interacting with a graphical user interface), and wherein the user interface comprises a plurality of other reminders of the reminders application (Chandraghatgi: see pars. 0030 and 0046; information pertaining to a task may be stored such that the task is added to a list or calendar. In some instances, the task may be added to a list of newly or recently extracted tasks. For example, the list may identify tasks for which tasks have not yet been confirmed by the user).
Regarding claim 13, Bennett, Chandraghatgi, Ghotbi and Gruber teach the user device of claim 12,
Bennett, Chandraghatgi, Ghotbi and Gruber further teaches wherein the detection of the event and the presentation of the notification are based at least in part on the storage of the reminder in the reminders application (Chandraghatgi: see par. 0049; the individual may indicate whether they would like to add the task to their list or calendar by submitting a command. For example, the individual may confirm or deny whether they would like to add the task to their task list or calendar by interacting with a graphical user interface. See pars. 0058-0059; the task information may be provided according to the user preferences, the date associated with the task, and/ or the time associated with the task. For example, the individual may be notified of the task the day prior to the task).
Regarding claim 14, Bennett, Chandraghatgi, Ghotbi and Gruber teach the user device of claim 12,
Bennett, Chandraghatgi, Ghotbi and Gruber further teach wherein the plurality of other reminders comprise other unaccepted reminders (Chandraghatgi: see pars. 0030 and 0046; information pertaining to a task may be stored such that the task is added to a list or calendar. In some instances, the task may be added to a list of newly or recently extracted tasks. For example, the list may identify tasks for which tasks have not yet been confirmed by the user).
Regarding claim 15, Bennett, Chandraghatgi, Ghotbi and Gruber teach the user device of claim 9,
Bennett, Chandraghatgi, Ghotbi and Gruber further teach wherein the action is to be performed upon a physical object identified by the first message (Bennett: see par. 0049 and Fig. 3; text 306 includes a request 310 that the user help set up Alexis’ birthday party on May 9. Note: physical object is interpreted as Alexis’s birthday party and action is to set up the party).
Regarding claim 16, Bennett, Chandraghatgi, Ghotbi and Gruber teach the user device of claim 9,
Bennett, Chandraghatgi, Ghotbi and Gruber further teach wherein the trigger identifies a time and date (Bennett: see par. 0049 and Fig. 3; communication 302 includes text 308 by the user includes a commitment 312 that the user intends to help set up Alexis’ birthday party on May 9 by 3PM. Note: text 308 include the time and date to complete the set up and is interpreted as a trigger), an arrival location for the user device, or a departure location for the user device.
Regarding claim 19, Bennett, Chandraghatgi, Ghotbi and Gruber teach the non-transitory computer-readable medium of claim 17,
Bennett, Chandraghatgi, Ghotbi and Gruber further teach wherein the digital conversation is received via a messaging application of the user device (Bennett: see par. 0045; commitments 206 or requests 208 may be extracted from multiple forms of content of electronic communication 202. Such content may include interpersonal communications such as email, SMS text or images, instant messaging, posts in social media, meeting notes, and so on).  
Regarding claim 20, Bennett, Chandraghatgi, Ghotbi and Gruber teach the non-transitory computer-readable medium of claim 17,
Bennett, Chandraghatgi, Ghotbi and Gruber further teach wherein the confirmation is determined by processing the text of the digital conversation using a machine learning model (Bennett: see par. 0077; model learning process 904 is a machine learning process that generates and iteratively improves a model used in process 908 for extracting task content, such as requests and commitments , from communications). 
Regarding claim 21, Bennett, Chandraghatgi, Ghotbi and Gruber teach the method of claim 1,
Bennett, Chandraghatgi, Ghotbi and Gruber further teach wherein the notification is presented without further confirmation after receiving the confirmation of the first message (Chandraghatgi: see par. 0049; a task notification may be transmitted to the individual that asks the individual whether they would like to add a specific task, e.g., lunch at 12:00 Sept. 21, 2015 with Wendy, to their task list or calendar).  

Claim 3 is rejected under 35 U.S.C. 103(a) as being obvious over Bennett, Chandraghatgi, Ghotbi and Gruber as applied to claim 1 above and further in view of Greenblatt et al. (hereinafter as Greenblatt, US 2015/0193392), published on July 9, 2015. 
Regarding claim 3, Bennett, Chandraghatgi, Ghotbi and Gruber teach the method of claim 1,
Bennett, Chandraghatgi, Ghotbi and Gruber do not appear to teach generating a title for the reminder object based at least in part on at least one of the action or the trigger, and wherein the reminder notification includes the title
However Greenblatt teaches a method for creating electronic calendar entries from a received web document, such as email message or conversation; wherein generating a title for the reminder object based at least in part on at least one of the action or the trigger, and wherein the reminder notification includes the title (Greenblatt: see. par. 0140 and Fig. 7G; calendar entry includes title ‘Dinner tomorrow?’ as shown in Fig. 7G).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Greenblatt, Bennett, Chandraghatgi, Ghotbi and Gruber in front of them to include the method for creating electronic calendar entries from received messages as disclosed by Greenblatt with the method for generating task content from electronic communications between users as taught by Bennett to provide more efficient ways to create electronic calendar entries from web documents such as email messages (Greenblatt: see par. 0006).

Claim 18 is rejected under 35 U.S.C. 103(a) as being obvious over Bennett, Chandraghatgi, Ghotbi and Gruber as applied to claim 1 above and further in view of Hilal et al. (hereinafter as Hilal, US 2018/0233133), published on August 16, 2018.
Regarding claim 18, Bennett, Chandraghatgi, Ghotbi and Gruber teach the computer-readable medium of claim 17,
	Bennett, Chandraghatgi, Ghotbi and Gruber do not explicitly teach wherein the reminder is generated further based at least in part on the action being identified on a whitelist of verbs.   	
	However Hilal teaches a method for using a natural language digital assistant on transportation vehicles; wherein the reminder is generated based at least in part on the action being identified on a whitelist of verbs (Hilal: see pars. 0092-0094; the implied action may be a reminder action if the verb is in the reminder verb list, for example, “remind”, “set” and others). 
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Hilal, Bennett, Chandraghatgi, Ghotbi and Gruber in front of them to include the method for determining reminder implied action via a reminder verb list as disclosed by Hilal with the method for generating task content from electronic communications between users as taught by Bennett to efficiently find and execute control functions and thus improve passenger experience and transportation vehicle provided customer service (Hilal: see par. 0008).

Response to Arguments
Applicants’ arguments filed on 06/29/2021, have been fully considered but are moot in view of the new grounds of rejection presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM – 5:00PM.
When attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174